Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Arthur Henley appeals the district court’s * orders denying relief on his 42 U.S.C. § 1983 (2006) action, pursuant to the jury’s verdict. Henley has not provided a transcript, and he fails to establish a basis to have a transcript prepared at government expense. 28 U.S.C. § 753(f) (2006). We have reviewed the existing record and the issues Henley raises on appeal, and find no grounds for appellate relief. Accordingly, we affirm the district court’s order. See Henley v. Atkinson, No. 8:06-cv-02420-BHH (D.S.C. filed Oct. 1, 2008 & entered Oct. 2, 2008). We deny Henley’s motions for a transcript at government expense and for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to proceed before a magistrate judge. 28 U.S.C. § 636(c) (2006).